Citation Nr: 0307371	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  94-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for Reiter's 
syndrome, currently evaluated as 20 percent disabling. 

2.  Entitlement to restoration of a 40 percent disability 
evaluation for recurrent uveitis and iritis with iris bombe 
right eye and early cataract of the left eye, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which effected a reduction in the evaluation of a 
bilateral eye disorder from 40 percent to 10 percent.  
Another rating decision in November 1992 confirmed the 20 
percent evaluation for residuals of Reiter's syndrome.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002). 

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  
Based on a review of the record, the veteran has not been 
notified of the VCAA.

Additionally, the Board observes that the veteran's most 
recent VA examination was in December 1996 and the most 
recent VA medical records were dated in November 1996, more 
than 6 years ago.  The RO should contact the veteran and 
request information regarding his recent medical treatment, 
both VA and private, and schedule the veteran for a 
contemporaneous thorough examination.

Finally, the Board notes that the veteran was schedule to 
appear at a Travel Board hearing in late August 1996.  In an 
early August 1996, the veteran requested postponement of this 
hearing and scheduling of "any" type hearing after August 
23, 1996.   

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
38 C.F.R. . §§ 3.102, 3.156(a), 3.159 and 
3.326(a) are fully complied with and 
satisfied.  Thereafter, the RO should 
review the claims file and ensure that 
the above development has been conducted 
to comply with the VCAA.

2.  Contact the veteran and request names 
and addresses of medical facilities or 
physicians, both VA and non-VA, providing 
treatment.  After obtaining the necessary 
authorizations, please obtain these 
medical records and associate them with 
the record.

3.  After completion of # 2 above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature and extent of his Reiter's 
syndrome to include examinations of the 
joints and eyes.  The examiner(s) should 
identify all disabilities related to the 
veteran's service-connected Reiter's 
syndrome.  The examiner should provide 
assessment of functional loss due to the 
disability.  A complete rationale for all 
opinions expressed must be provided.

4.  Contact the veteran and clarify 
whether he still desires a hearing on 
this case and if so, the type of hearing 
- RO, video, Travel Board of Veterans' 
Appeals, or Central Office.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



